DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to the specifications and claims X-Y, the objections pertaining to minor informalities are withdrawn.

Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 

Regarding claim 1, applicant argues that Shimojo does not disclose or suggest, at least, that the selection includes a selection of desired relative images based on both the space direction and the time direction, specifically stating that FIG. 6 and ¶0085 of Shimojo merely shows a selection in accordance with a swiping operation based on a time change, and at best only indicates a selection based on a time direction and does not teach the selection based on both the space direction and the time direction as per currently claimed.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. Indeed, as stated by applicant and seen in FIG. 5A and 5B of Shimojo, each camera produces image data in a time series, and thus provides the production in a time direction. However, it is important to note, as seen in FIG. 4, that the cameras are spread out in a spatial direction, and thus each camera provides a differing spatial direction of image capture [as noted in ¶0077-0079 this configuration is merely an example and may be placed in additional differing orientations]. Fig. 6 then provides a two-dimensional table representation of the captured image data wherein the horizontal axis is in a time direction while the vertical axis provides the change of cameras to which, as described above regarding FIG. 3, provide capture of image data across a space direction. The user may select across a time direction through playback and, using a swipe, may separately choose across the vertical direction of cameras which provides for a selection across a space direction as described above. Each of these selections across a desired row and across a desired column are indeed “related” images across the table. Thus, the examiner affirms that Shimojo does indeed teach “the selection including a selection of desired related images based on both the space direction and the time direction” as per currently claimed.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 16-18, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 16-18 is/are maintained. Regarding claim(s) 2-15 and 19-20 the claim(s) is/are dependent upon claim(s) 1 and 18, respectively, and are still rejected under the same basis as claim(s) 1 and 18 and the arguments presented above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimojo et al. (“Shimo”) (U.S. PG Publication No. 2020/0228754).


In regards to claim 1, Shimo teaches an information processing device comprising: 
	processing circuitry (See FIG. 1 and 2) configured to: 
	receive, on a basis of a related image related to a captured image obtained by any of a plurality of imaging devices (See FIG. 4 and 5 wherein a plurality of cameras each capture a plurality of image data over time, along with their respective spatial directions), selection by a user with respect to a space direction indicating arrangement of the plurality of imaging devices and a time direction indicating imaging time of the captured image (See FIG. 6 in view of FIG. 4 and 5 wherein the vertical axis represents the different cameras and their respective directional data, while the horizontal axis represents time data, thus each spot represents an image at a respective time for a respective camera/spatial direction, all of which may be chosen and selected by a user across the table), the selection including a selection of desired related images based on both the space direction and the time direction (See ¶0077-0079 in view of FIG. 3-6); and 
	request the captured image from a particular processing device retaining the captured image corresponding to the selection by the user (See FIG. 4-6 as described above in view of FIG. 1-3, 8 and 11).

In regards to claim 2, Shimo teaches the information processing device according to claim 1, wherein the processing circuitry is configured to perform control so as to display (See ¶0007), in a display section (See FIG. 11 in view of FIG. 1-3), the related image to correspond to the space direction and the time direction (See FIG. 6), and receive the selection by the user with respect to the related image displayed in the display section (See FIG. 8 and 10 in view of FIG. 6; see ¶0083-0093 for more information).

In regards to claim 3, Shimo teaches the information processing device according to claim 2, wherein, when the user performs selection operation, the processing circuitry is configured to receive the related image displayed in the display section as the related image selected by the user (See FIG. 8 and 11 in view of FIG. 6).

In regards to claim 4, Shimo teaches the information processing device according to claim 2, wherein the processing circuitry is configured to perform control so that the related image is displayed in the display section, regarding the space direction and the time direction as different directions (See FIG. 6 in view of ¶0083-0093).

In regards to claim 5, Shimo teaches the information processing device according to claim 4, wherein the different directions include orthogonal directions (See FIG. 4).

In regards to claim 6, Shimo teaches the information processing device according to claim 1, wherein the space direction has a plurality of directions (See FIG. 4).

In regards to claim 7, Shimo teaches the information processing device according to claim 1, wherein the time direction includes a direction corresponding to a frame ID (See FIG. 5 and 6).

In regards to claim 8, Shimo teaches the information processing device according to claim 1, wherein the processing circuitry is configured to receive selection of one the related image, and request, from one or more de-processing devices retaining a plurality of captured images, the plurality of captured images previously determined by arrangement in the space direction and the time direction with the related image selected by the user as a base point (See FIG. 8 and 11 in view of FIG. 6).

In regards to claim 9, Shimo teaches the information processing device according to claim 8, wherein the processing circuitry is configured to identify a timing in the time direction by using the related image selected by the user (See FIG. 6), and requests the plurality of captured images from the one or more processing devices retaining the plurality of captured images (See FIG. 8 and 11).

In regards to claim 10, Shimo teaches the information processing device according to claim 1, wherein the processing circuitry is configured to receive a plurality of selections by the user with respect to the space direction and the time direction (See FIG. 6), and request, from one or more processing devices, a plurality of captured images corresponding to the plurality of selections by the user (See FIG. 6 in view of FIG. 8 and 11; also see ¶0083-0093).

In regards to claim 13, Shimo teaches the information processing device according to claim 1, wherein the processing circuitry is configured to receive selection of one the related image (See FIG. 6), and request a plurality of captured images from one or more processing devices, corresponding to the related image selected by the user (See FIG. 8 and 11 in view of FIG. 6), and wherein the plurality of captured images includes images of a same subject (See FIG. 4 and 10).

In regards to claim 16, the claim is rejected under the same basis as claim 1 by Shimo.

In regards to claim 17, the claim is rejected under the same basis as claim 1 by Shimo wherein the computer-readable media is taught as seen in ¶0059 and 0154.

In regards to claim 18, the claim is rejected under the same basis as claim 1 by Shimo wherein the transmission of information from one device to another is further seen in FIG. 8 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimojo et al. (“Shimo”) (U.S. PG Publication No. 2020/0228754) in view of Volpe et al. (“Volpe”) (U.S. Patent No. 10,074,401).

In regards to claim 11, Shimo fails to teach the information processing device according to claim 1, wherein the related image includes an image of which at least one of resolution or a frame rate of the captured image is changed.
	In a similar endeavor Volpe teaches wherein the related image includes an image of which at least one of resolution or a frame rate of the captured image is changed (See col. 4, li. 63 – col. 5, li. 12).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Volpe into Shimo because it allows for a change in frame rate in response to a change in sensor data as described in col. 5, li. 7-12, thus providing for an adaptive system according to changing conditions.

In regards to claim 19, Shimo fails to teach the information processing system according to claim 18, wherein the one first information processing device generates the related image of which at least one of resolution or a frame rate of the captured image is changed, and sends the related image to the second information processing device.
	In a similar endeavor Volpe teaches wherein the one first information processing device generates the related image of which at least one of resolution or a frame rate of the captured image is changed, and sends the related image to the second information processing device  (See col. 4, li. 63 – col. 5, li. 12).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Volpe into Shimo because it allows for a change in frame rate in response to a change in sensor data as described in col. 5, li. 7-12, thus providing for an adaptive system according to changing conditions.

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimojo et al. (“Shimo”) (U.S. PG Publication No. 2020/0228754) in view of Shigeta (U.S. PG Publication No. 2018/0315175).

In regards to claim 12, Shimo fails to teach the information processing device according to claim 1, wherein the processing circuitry is configured to receive selection, by the user, with respect to the related image obtained by performing frame thinning on the captured image, and request the captured image corresponding to the related image obtained by performing the frame thinning.
	In a similar endeavor Shigeta teaches wherein the processing circuitry is configured to receive selection, by the user, with respect to the related image obtained by performing frame thinning on the captured image, and request the captured image corresponding to the related image obtained by performing the frame thinning (See ¶0063; this is taken in view of Shimo’s teaching of requesting specific captured images).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Shigeta into Shimo because it allows for the reduction of the data amount of the image signal as described in ¶0063, thus the data rate may be reduced through a reduction of the number of frames through at least thinning in a certain period of frames, thus in environments where reduction of data is needed the system may adapt as such.

In regards to claim 20, Shimo fails to teach the information processing system according to claim 18, wherein the one first information processing device generates the related image obtained by performing frame thinning on the captured image and sends the related image to the second information processing device, and the processing circuitry is configured to request also the captured image corresponding to the related image obtained by performing the frame thinning.
	In a similar endeavor Shigeta teaches wherein the one first information processing device generates the related image obtained by performing frame thinning on the captured image and sends the related image to the second information processing device, and the processing circuitry is configured to request also the captured image corresponding to the related image obtained by performing the frame thinning  (See ¶0063; this is taken in view of Shimo’s teaching of requesting specific captured images).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Shigeta into Shimo because it allows for the reduction of the data amount of the image signal as described in ¶0063, thus the data rate may be reduced through a reduction of the number of frames through at least thinning in a certain period of frames, thus in environments where reduction of data is needed the system may adapt as such.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimojo et al. (“Shimo”) (U.S. PG Publication No. 2020/0228754) in view of Ranbro (U.S. PG Publication No. 2017/0332041).

In regards to claim 14, Shimo fails to teach the information processing device according to claim 1, wherein the processing circuitry is further configured to encode a plurality of captured images acquired from the particular processing device in response to a request, and generates a moving image.
	In a similar endeavor Ranbro teaches wherein the processing circuitry is further configured to encode a plurality of captured images acquired from the particular processing device in response to a request, and generates a moving image (See ¶0003 wherein image data may be encoded and transmitted in response to a request for captured image data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ranbro into Shimo because encoded data as described in ¶0003 allows for the reduction of overall data which is transmitted, thus allowing for a lower bandwidth of information to still be possible while sending the desired image data.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimojo et al. (“Shimo”) (U.S. PG Publication No. 2020/0228754) in view of Ranbro (U.S. PG Publication No. 2017/0332041) and Ito (U.S. PG Publication No. 2019/0378326).

In regards to claim 15, Shimo teaches the information processing device according to claim 14, wherein, among a plurality of captured images, a first captured image and a second captured image are images having different viewpoints (See FIG. 4-6 and 10).
	Shimo, however, fails to teach the processing circuitry is configured to generate a third captured image at a virtual viewpoint between a viewpoint of the first captured image and a viewpoint of the second captured image, performs encoding including the third captured image, and generates the moving image.
	In a similar endeavor Ito teaches the processing circuitry is configured to generate a third captured image at a virtual viewpoint between a viewpoint of the first captured image and a viewpoint of the second captured image (See for example ¶0142-0145 in view of FIG. 18 wherein virtual cameras may provide virtual viewpoints from information from actual cameras), performs encoding including the third captured image, and generates the moving image (See ¶0045).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ito into Shimo because it allows for the transmission of a virtual viewpoint image as described in ¶0045 which allows for compression and thus provides image data at a lower bandwidth, even that of a virtual viewpoint chosen by a user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483